--------------------------------------------------------------------------------

Exhibit 10.24.1
 
 
SETTLEMENT AGREEMENT AND MUTUAL SPECIAL RELEASE


This Settlement Agreement and Mutual Special Release (“Settlement Agreement and
Mutual Special Release”) is made by and among Single Touch Systems Inc., a
Delaware corporation and Single Touch Interactive, Inc., a Nevada corporation
(referred to collectively herein in the singular as “Single Touch”) , Soapbox
Mobile, Inc., a Delaware corporation (“Soapbox”), and Anthony Macaluso, in his
respective capacities as an individual, a holder of capital stock of Soapbox, an
officer of Soapbox and a director of Soapbox (“Macaluso”).  Unless the context
clearly requires differently, all references herein to “Macaluso” apply to
Anthony Macaluso in each of his capacities as an individual, as a holder of
capital stock of Soapbox, as an officer of Soapbox and as a director of Soapbox.
 
Reference is made to the Settlement Agreement and Mutual General Release dated
March 30, 2012 (the “Common Stockholders Agreement") among Single Touch, Soapbox
and Nigel Davies, Thom Hipke, Don Reckles, Gregory Slayton, Charles Zahl, Steve
Lukas, Daniel Flanegan and Duncan McLaren, who represented therein that they
constituted all of the holders of Common Stock of Soapbox (collectively, the
“Common Stockholders”).
 
1.           Disputes and Background.   Macaluso and Single Touch recognize that
there are several disputes and potential disputes among them pertaining to
Soapbox.  Soapbox wishes to induce Macaluso and Single Touch to settle,
compromise, and finally resolve, upon the terms and conditions set forth in this
Settlement Agreement and Mutual Special Release, all of the disputes and
potential disputes between them pertaining to Soapbox.  In addition, Soapbox
wishes to receive a release from Single Touch, and is willing to give releases
to Single Touch and to Macaluso, upon the terms and conditions set forth in this
Settlement Agreement and Mutual Special Release.  Macaluso asserts that in and
around 2007 he paid $755,000 on Single Touch’s behalf in connection with the
creation of and Single Touch’s use of Soapbox’ “Anywhere” software, which
software was in 2012 valued at over $1,300,000 by an independent valuator
retained by Single Touch.  Single Touch is not required by this Settlement
Agreement and Mutual Special Release to accept such historical assertion nor to
accept the correctness of the valuation, but Single Touch acknowledges
Macaluso’s further assertion that by accepting the terms of this Settlement
Agreement and Mutual Special Release he is making a personal financial
sacrifice.
 
2.           Cash Payments Totaling $755,000.  In consideration for Macaluso’s
agreements, representations, covenants, ratifications, confirmations and
releases contained herein, and with respect to the license of the “Anywhere”
software from Soapbox to Single Touch, Single Touch hereby (in addition to the
other agreements and releases given by Single Touch herein) agrees to (a) within
three days after the execution and delivery of this Settlement Agreement and
Mutual Special Release by all parties, pay Macaluso $144,000 cash, (b) allow
Macaluso to retain (as additional consideration paid by Single Touch to Macaluso
under this Settlement Agreement and Mutual Special Release) all of the $155,000
he previously received from Single Touch pursuant to an Option Agreement dated
June 30, 2011 (as extended from time to time) as a good faith deposit toward a
possible acquisition of Macaluso’s interest in Soapbox and (c) allow Macaluso to
retain (as additional consideration paid by Single Touch to Macaluso under this
Settlement Agreement and Mutual Special Release) all of the additional $456,000
he has previously obtained from Single Touch in respect of Soapbox.
 
3.           Representations.  Macaluso hereby represents and warrants to Single
Touch that (a) he and the Common Stockholders constitute, collectively, the
holders of all outstanding securities of Soapbox, and (b) he is the owner,
beneficially and of record, of Soapbox securities which entitle him to voting
power which represents more than a majority of all the voting power of all
outstanding Soapbox securities, and accordingly he has sufficient voting power
to elect the entire Board of Directors of Soapbox.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4.           Ratification.  Macaluso hereby ratifies, confirms and approves and
joins in the Common Stockholders Agreement, all of the provisions of the Common
Stockholders Agreement and all of the acts contemplated by the Common
Stockholders Agreement, including without limitation the license of the
“Anywhere” software from Soapbox to Single Touch.  Without limitation,
Macaluso’s execution and delivery of this Settlement Agreement and Mutual
Special Release shall be deemed to constitute the execution and delivery of a
counterpart of, and Macaluso’s ratification, confirmation, approval and joining
in of with regard to all shares of Soapbox capital stock owned by Macaluso, the
Meeting and Action by Unanimous Written Consent of the Shareholders of Soapbox
Mobile, Inc. attached as Exhibit “B” to the Common Stockholders Agreement.
 
5.           Confirmations.  Single Touch, Soapbox and Macaluso expressly
confirm that the Perpetual Exclusive License Agreement contemplated by Exhibit
“A” to the Common Stockholders Agreement (the “Perpetual Exclusive License
Agreement”) is in full force and effect, that such Perpetual Exclusive License
Agreement came into effect automatically upon the execution and delivery of the
Common Stockholders Agreement without any need for separate execution and
delivery of such Perpetual Exclusive License Agreement (although any such
separate execution and delivery which occurred or may hereafter occur is further
ratified, confirmed and approved), and that the license granted by Soapbox to
Single Touch under the Perpetual Exclusive License Agreement with respect to all
software identified as or related to the “Anywhere” software is a perpetual,
irrevocable, royalty-free, fully-paid-up, worldwide, exclusive, assignable,
sublicensable license for all fields of use.  Macaluso agrees never to challenge
the validity and/or effectiveness of, and agrees to use his best efforts to
cause Soapbox never to challenge the validity and/or effectiveness of, the
Perpetual Exclusive License Agreement.  Soapbox agrees never to challenge the
validity and/or effectiveness of the Perpetual Exclusive License Agreement.
 
6.           Releases by Macaluso.  Macaluso, for himself and his heirs,
legatees, executors, administrators, relatives, spouse (if any), assigns and
successors, fully and forever releases and discharges Single Touch and each of
its current, former and future subsidiaries, affiliates, related entities,
employee benefit plans, creditors and stockholders and each of its and their
fiduciaries, predecessors, successors, officers, directors, stockholders,
members, agents, employees and assigns (collectively, together with Single
Touch, the “Single Touch Releasees”), with respect to any and all claims,
liabilities and causes of action, of every nature, kind and description, in law,
equity or otherwise, which (a) pertain to Soapbox and (b) have arisen, occurred
or existed at any time before the signing of this Settlement Agreement and
Mutual Special Release (whether or not initially asserted before the signing of
this Settlement Agreement and Mutual Special Release), except for the rights of
Macaluso arising under this Settlement Agreement and Mutual Special Release.
 
Such released claims, etc. are referred to herein as “Macaluso’s Soapbox
Claims.”
 
7.           Releases by Soapbox.  Soapbox, for  itself and its current, former
and future subsidiaries and employee benefit plans and its and their
fiduciaries, predecessors, successors, officers, directors, stockholders,
agents, employees and assigns, fully and forever releases and discharges the
Single Touch Releasees with respect to any and all claims, liabilities and
causes of action, of every nature, kind and description, in law, equity or
otherwise, which have arisen, occurred or existed at any time before the signing
of this Settlement Agreement and Mutual Special Release (whether or not
initially asserted before the signing of this Settlement Agreement and Mutual
Special Release), except for the rights of Soapbox arising under this Settlement
Agreement and Mutual Special Release, the Perpetual Exclusive License Agreement
and/or the Common Stockholders Agreement.
 
Soapbox, for  itself and its current, former and future subsidiaries and
employee benefit plans and its and their fiduciaries, predecessors, successors,
officers, directors, stockholders, agents, employees and assigns, fully and
forever releases and discharges Macaluso,  his heirs, legatees, executors,
administrators, relatives and spouse (if any) (collectively, together with
Macaluso, the “Macaluso Releasees”), with respect to any and all claims,
liabilities and causes of action, of every
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
nature, kind and description, in law, equity or otherwise, which have arisen,
occurred or existed at any time before the signing of this Settlement Agreement
and Mutual Special Release (whether or not initially asserted before the signing
of this Settlement Agreement and Mutual Special Release), except for the rights
of Soapbox arising under this Settlement Agreement and Mutual Special Release,
the Perpetual Exclusive License Agreement and/or the Common Stockholders
Agreement.
 
Such released claims, etc. are referred to herein as “Soapbox’ Claims.”
 
8.           Releases by Single Touch.  Single Touch, for  itself and its
current, former and future subsidiaries and employee benefit plans and its and
their fiduciaries, predecessors, successors, officers, directors, stockholders,
agents, employees and assigns, fully and forever releases and discharges the
Macaluso Releasees with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which (a) pertain to Soapbox and (b) have arisen, occurred or existed at any
time before the signing of this Settlement Agreement and Mutual Special
Release(whether or not initially asserted before the signing of this Settlement
Agreement and Mutual Special Release), except for the rights of Single Touch
arising under this Settlement Agreement and Mutual Special Release, the
Perpetual Exclusive License Agreement and/or the Common Stockholders Agreement.
 
Single Touch, for  itself and its current, former and future subsidiaries and
employee benefit plans and its and their fiduciaries, predecessors, successors,
officers, directors, stockholders, agents, employees and assigns, fully and
forever releases and discharges Soapbox and each of its current, former and
future subsidiaries, affiliates, related entities, employee benefit plans,
creditors and stockholders and each of its and their fiduciaries, predecessors,
successors, officers, directors, stockholders, members, agents, employees and
assigns (collectively, together with Soapbox, the “Soapbox Releasees”), with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, which (a) pertain to
Soapbox and (b) have arisen, occurred or existed at any time before the signing
of this Settlement Agreement and Mutual Special Release (whether or not
initially asserted before the signing of this Settlement Agreement and Mutual
Special Release), except for the rights of Single Touch arising under this
Settlement Agreement and Mutual Special Release, the Perpetual Exclusive License
Agreement and/or the Common Stockholders Agreement.
 
Such released claims, etc. are referred to herein as “Single Touch’s Soapbox
Claims.”
 
9.           Waiver of Civil Code Section 1542.  Macaluso, Soapbox and Single
Touch each expressly waive any and all rights and benefits conferred upon him/it
by Section 1542 of the Civil Code of the State of California, which states as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


The parties agree that they will not use any substantially similar common law
principle or other federal or state statute to defeat the intent of this
Paragraph, and to that extent the parties waive any such substantially similar
common law principle.  It is understood that the releases given hereunder by
Macaluso to the Single Touch Releases and by Single Touch to the Macaluso
Releasees are special releases in that they extend only to matters pertaining to
Soapbox.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
10.          Release Applies To All Pertaining-to-Soapbox Claims.  Macaluso
expressly agrees and understands that the releases given by him pursuant to this
Settlement Agreement and Mutual Special Release applies to all unknown,
unsuspected, and unanticipated Macaluso’s Soapbox Claims which he may have
against the Single Touch Releasees and/or the Soapbox Releasees, and this
release shall be fully effective even in the event that the parties hereafter
discover facts in addition to, or different from, those which they/he/it (or any
of them) now know or believe to be true.
 
Soapbox expressly agrees and understands that the release given by it pursuant
to this Settlement Agreement and Mutual Special Release applies to all unknown,
unsuspected, and unanticipated Soapbox’ Claims which it may have against the
Single Touch Releasees and/or the Macaluso Releasees, and this release shall be
fully effective even in the event that the parties hereafter discover facts in
addition to, or different from, those which they/he/it (or any of them) now know
or believe to be true.
 
Single Touch expressly agrees and understands that the release given by it
pursuant to this Settlement Agreement and Mutual Special Release applies to all
unknown, unsuspected, and unanticipated Single Touch’s Soapbox Claims which it
may have against the Macaluso Releasees and/or the Soapbox Releasees, and this
release shall be fully effective even in the event that the parties hereafter
discover facts in addition to, or different from, those which they/he/it (or any
of them) now know or believe to be true.
 
11.          No Prior Assignment of Claims.  Each of Macaluso, Soapbox and
Single Touch represents and warrants that he/it has not sold, assigned,
conveyed, pledged, encumbered, or otherwise in any way transferred to any person
or entity any interest in the rights, claims, liabilities or causes of action
he/it is releasing in this Settlement Agreement and Mutual Special Release.
 
12.          Covenant Not To Sue.  The parties agree that they shall not
encourage, solicit, initiate, institute, commence, continue, file, or otherwise
prosecute, whether directly or indirectly, or through a third party, any action,
lawsuit, cause of action, claim, demand, or legal proceedings for or arising out
of or relating to any claim, etc. released hereby.  Notwithstanding anything
herein to the contrary, a party is allowed to (pursuant to Paragraph 18)
commence an arbitration action to enforce the terms of the Settlement Agreement
and Mutual Special Release.
 
13.          Indemnification.  In view of Macaluso’s power to control Soapbox
and the sums paid by Single Touch to Macaluso to ensure the viability of the
Perpetual Exclusive License Agreement, Macaluso agrees to defend, indemnify and
hold the Single Touch Releasees harmless from and against any and all diminution
in value, losses, actions, claims, judgments, damages, liabilities, settlements,
penalties, fines, costs and expenses of attorneys and other professionals
(collectively, “Losses”) incurred by any Single Touch Releasee, to the extent
such Losses arise out of:  (a) Macaluso’s or Soapbox’ breach of this Settlement
Agreement and Mutual Special Release or the Perpetual Exclusive License
Agreement, including without limitation any of his representations herein; (b)
any assertion against Single Touch of any pertaining-to-Soapbox rights by any
person (other than a Common Stockholder) who asserts that he/it is a beneficial
and/or record securityholder of or a director of Soapbox; (c) any challenge to
Soapbox’s ownership of or right to exclusively license to Single Touch the
“Anywhere” software on the terms and conditions of the Perpetual Exclusive
License Agreement; or (d) any challenge to the validity or effectiveness of the
Perpetual Exclusive License Agreement.  Provided, that in no event shall
Macaluso’s liability under this Paragraph 13 exceed $755,000.
 
Indemnity and defense costs shall be paid as incurred and on demand.  Also, as
the parties intend complete indemnification, all costs and expenses of enforcing
any provision of this Paragraph 13 shall also be reimbursed by Macaluso.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Macaluso shall have no right to settle any indemnifiable claim unless in such
settlement (A) there is no finding or admission of any violation of law or any
violation of the rights of any person or entity by a Single Touch Releasee, no
requirement that any Single Touch Releasee admit fault or culpability, and no
adverse effect on any license or other rights of or any other claims that may be
made by or against any Single Touch Releasee and (B) the sole relief provided is
monetary damages that are paid in full by Macaluso (with no contingent or joint
obligation of any Single Touch Releasee) and such settlement does not require
any Single Touch Releasee to take (or refrain from taking) any action.
 
14.          Entire Agreement.  This Settlement Agreement and Mutual Special
Release contains the entire understanding and agreement between and among the
parties hereto with respect to the matters referred to herein and supersedes any
and all prior and contemporaneous commitments, undertakings and agreements,
whether written or oral; provided, that it is expressly confirmed that the
Common Stockholders Agreement and the Perpetual Exclusive License Agreement are
not superseded and that they remain in full force and effect.   The parties
further acknowledge and agree that parol evidence shall not be required to
interpret the intent of the parties.  No other representations, covenants,
undertakings, or other prior or contemporaneous agreements, whether oral or
written, respecting such matters, which are not specifically incorporated
herein, shall be deemed in any way to exist or bind any of the parties.  Each
party acknowledges that he/it has not executed this Settlement Agreement and
Mutual Special Release in reliance on any promise, representation, or warranty
which is not expressly contained within this Settlement Agreement and Mutual
Special Release.  Single Touch acknowledges that its Board of Directors
unanimously approved the substantive terms of this Settlement Agreement and
Mutual Special Release.
 
15.          Waiver, Amendment, and Modification.  The parties agree that no
waiver, amendment, or modification of any of the terms and/or conditions of this
Settlement Agreement and Mutual Special Release shall be effective unless in
writing and signed by all parties affected by the waiver, amendment, or
modification.  No waiver of any term, condition or default of any term of this
Settlement Agreement and Mutual Special Release shall be construed as a waiver
of any other term, condition or default.
 
16.          Counterparts.  This Settlement Agreement and Mutual Special Release
may be signed in counterparts and said counterparts shall be treated as though
signed as one document.  Delivery of signed counterparts electronically shall be
deemed valid delivery for all purposes.
 
17.          Attorneys’ Fees and Costs.  Each party shall be responsible for
his/its own legal fees and costs with respect to the negotiation, preparation
and entering into of this Settlement Agreement and Mutual Special Release.    In
the event of any legal, arbitration or administrative proceedings after the date
of this Settlement Agreement and Mutual Special Release with respect to any
claim covered by the release provisions of this Settlement Agreement and Mutual
Special Release, or with respect to enforcement or interpretation of this
Settlement Agreement and Mutual Special Release, if a party hereto is the
prevailing party, he/it shall be entitled to recover his/its reasonable
attorneys fees and costs.  In the event that arbitration is commenced pursuant
to Paragraph 18, the prevailing party will additionally be entitled to all
monies that the prevailing party has expended (without limitation, for fees and
expenses of the arbitration forum, including the costs and expenses billed by
the arbitrator in connection with the performance of the arbitrator’s duties
described in Paragraph 18 hereof) in addition to (and not to the exclusion of)
any and all other available relief.
 
18.          Arbitration. Any controversy or claim arising from the
interpretation or breach of this Settlement Agreement and Mutual Special Release
(including without limitation any claim or controversy between a party and a
Releasee) shall be resolved exclusively by final and binding arbitration with
Charles H. Dick Jr. as arbitrator using such arbitration rules as Mr. Dick shall
in his sole judgment and discretion determine to be appropriate, and if Mr. Dick
is unavailable to or declines to serve as arbitrator then any such controversy
or claim shall instead be resolved exclusively by final and binding arbitration
administered by JudicateWest under its applicable commercial arbitration rules;
and in either event judgment on the award
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  If Mr. Dick is unavailable to or declines to serve as arbitrator and
the parties to the arbitration are unable or fail to agree upon the JudicateWest
arbitrator, the arbitrator shall be selected by JudicateWest.  The place of the
arbitration shall be San Diego, California.  The party bringing the arbitration
action shall pay in the first instance (subject to possible future recovery
under Paragraph 17 above) all fees and expenses of the arbitration forum,
including the costs and expenses billed by the arbitrator in connection with the
performance of the arbitrator’s duties described herein.
 
19.          California Law.  This Settlement Agreement and Mutual Special
Release and its terms shall be governed by and construed under California law.
 
20.          Representation by Counsel; No Coercion.  Each of Soapbox, Macaluso
and Single Touch hereby acknowledges, represents, and warrants that he/it has,
in connection with this Settlement Agreement and Mutual Special Release, had the
opportunity to be represented by, consult with, and be advised by qualified and
competent legal counsel selected by him/it, before the execution of this
Settlement Agreement and Mutual Special Release.  Each party hereto hereby
agrees that he/it has read this Settlement Agreement and Mutual Special Release
carefully, and understands the import and substance of each and all of the terms
set forth in this Settlement Agreement and Mutual Special Release.  Each party
hereto understands and agrees that if any of the facts or matters upon which
he/it now relies in making this Settlement Agreement and Mutual Special Release
hereafter prove to be otherwise, this Settlement Agreement and Mutual Special
Release will nonetheless remain in full force and effect.  Each party hereto is
entering this Settlement Agreement and Mutual Special Release voluntarily,
without any coercion, and based upon his/its own judgment. Soapbox and Macaluso
acknowledge that attorneys Hayden Trubitt, Stradling Yocca Carlson & Rauth, and
Jeffrey Mackay represent only Single Touch (and not Soapbox and not Macaluso) in
the negotiation, preparation and entering into of this Settlement Agreement and
Mutual Special Release.
 
21.          No Presumption From Drafting.  Given that the parties have had the
opportunity to draft, review, and edit the language of this Settlement Agreement
and Mutual Special Release with the assistance and advice of counsel, no
presumption for or against any party arising out of drafting all or any part of
this Settlement Agreement and Mutual Special Release will be applied in any
action involving this Settlement Agreement and Mutual Special
Release.  Accordingly, the parties hereby waive the benefit of any federal,
state or local law or interpretive principle providing that in cases of
uncertainty, language of a contract should be interpreted against the party who
caused the uncertainty to exist.  This Settlement Agreement and Mutual Special
Release is the product of a negotiated, bargained-for exchange of mutual
valuable consideration.
 
22.          Severability.  This Settlement Agreement and Mutual Special Release
is fully severable.  If any portion(s) of this Settlement Agreement and Mutual
Special Release is found to be unenforceable, the portion(s) shall be construed
in such a manner as will to the maximum extent possible enable such portion(s)
to be enforceable, and the unenforceability of the unenforceable portion(s)
shall not affect the enforceability of the remaining provisions.
 
23.          Facilitation.  Each party hereto agrees to execute and perform such
other documents and acts as are reasonably required in order to facilitate the
terms of this Settlement Agreement and Mutual Special Release, and the intent
thereof, and to cooperate in good faith in order to effectuate the provisions of
this Settlement Agreement and Mutual Special Release.
 
22.          This Agreement Is Reasonable. The parties acknowledge that this
Settlement Agreement and Mutual Special Release is reasonable, valid, and
enforceable.
 
 
 
6

--------------------------------------------------------------------------------

 


 

Dated: November 27, 2012 SINGLE TOUCH SYSTEMS INC.          
 
By:
/s/ James Orsini       Its Chief Executive Officer and President                
  Dated: November 27, 2012      SINGLE TOUCH INTERACTIVE, INC.             By:  
      /s/ James Orsini       Its President                   Dated: November 27,
2012   SOAPBOX MOBILE, INC.             By: /s/Anthony Macaluso                 
  Dated: November 27, 2012                       /s/Anthony Macaluso     
ANTHONY MACALUSO (in each of the respective     capacities identified in the
preamble hereof)  

 
 
 
7 

--------------------------------------------------------------------------------